I dissent from that part of the opinion of the court which holds that "we are precluded from again passing on" the question of the validity of the tax deed here involved "by force of the doctrine of the law of the case." While there are statements which give some support to the above quoted statement, a careful reading of the opinion of this court on former appeal of the present case, reported in 87 Utah 450, 44 P.2d 706, together with the opinion written on *Page 140 
petition for rehearing, 87 Utah 455, 49 P.2d 1034, convinces me that it was not there determined that the tax deed was invalid because of an omission in the description of the property, as contained in the assessor's office, as urged in this case; but that because of the peculiar state of the record and the insufficiency of the evidence before the court the case was sent back for a complete hearing on all the issues presented by the pleadings, to the end that the rights of the parties might then be adjudicated. Had I felt at the time the opinion was rendered that it was therein determined that the tax deed involved herein was invalid because of the grounds herein urged, I would have written a separate opinion expressing my views in regard thereto.
MOFFAT, C.J., being disqualified, did not participate herein.